DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francis Lammes on 6/10/2022.

The application has been amended as follows: 

Cancel claims 1-7, 9, 12-15 and 20.
Amend claims 8, 10, 11, 16 and 17 as shown below.
8.	(Amended) A lighting assembly comprising:
a lighting unit comprising:
a first light-emitting diode (“LED”) configured to emit first electromagnetic radiation having a first wavelength of between about 600 nanometers (“nm”) and about 740 nm;
a second LED configured to emit second electromagnetic radiation having a second wavelength of between about 500 nm and about 565 nm; and
a third LED configured to emit third electromagnetic radiation having a third wavelength between about 315 nm and about 430 nm; [[and]]
circuitry electrically coupled to the lighting unit and configured to drive relative intensity outputs of the respective LEDs of the lighting unit; and
a controller electrically coupled to the circuitry, the controller comprising a processor and a tangible, non-transitory computer-readable storage medium having instructions stored thereon that, in response to execution by the processor, cause the processor to perform various operations comprising: 
controlling, by the processor, the relative intensity outputs of the respective LEDs;
calculating, by the processor, a disinfection rating of an environment where the lighting assembly is situated using an intensity of the third electromagnetic radiation, an activated time of the third LED, and a distance between the lighting unit and a target surface of the environment that is susceptible to indirect contact transmission of pathogens, wherein the disinfection rating comprises a planned disinfection procedure and an estimated  cleanliness of the environment after a performed disinfection procedure; and
recommending, by the processor, supplementary disinfection procedures if the estimated cleanliness of the environment fails to meet a cleanliness threshold.
10.	(Amended) The lighting assembly of claim [[9]] 8, wherein controlling the relative intensity outputs comprises blending the first electromagnetic radiation, the second electromagnetic radiation, and the third electromagnetic radiation to emit white light from the lighting unit.

11.	(Amended)  The lighting assembly of claim [[9]] 8, wherein the operations comprising determining, by the processor, a dosage of disinfecting electromagnetic radiation from the third LED.
16.	(Amended) The lighting assembly of claim [[9]] 8, wherein controlling the relative intensity outputs comprises increasing intensity of the third electromagnetic radiation over the first electromagnetic radiation and the second electromagnetic radiation to emit enhanced-disinfecting light.

17.	(Amended) A lighting system for an aircraft, the lighting system comprising:
at least one lighting unit disposed in a cabin of the aircraft, the at least one lighting unit comprising:
a first light-emitting diode (“LED”) configured to first emit electromagnetic radiation having a first wavelength of between about 600 nanometers (“nm”) and about 740 nm; 
a second LED configured to emit second electromagnetic radiation having a second wavelength of between about 500 nm and about 565 nm; and
a third LED configured to emit third electromagnetic radiation having a third wavelength between about 315 nm and about 430 nm; 
circuitry electrically coupled to the at least one lighting unit and configured to drive relative intensity outputs of the respective LEDs of the least one lighting unit; and
a controller electrically coupled to the circuitry, the controller comprising a processor and a tangible, non-transitory computer-readable storage medium having instructions stored thereon that, in response to execution by the processor, cause the processor to perform various operations comprising controlling, by the processor, the relative intensity outputs of the respective LEDs, calculating, by the processor, a disinfection rating of an environment where the lighting assembly is situated using an intensity of the third electromagnetic radiation, an activated time of the third LED, and a distance between the lighting unit and a target surface of the environment that is susceptible to indirect contact transmission of pathogens, wherein the disinfection rating comprises a planned disinfection procedure and an estimated  cleanliness of the environment after a performed disinfection procedure; and recommending, by the processor, supplementary disinfection procedures if the estimated cleanliness of the environment fails to meet a cleanliness threshold.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 8 and 17, the prior art of record fails to teach or suggest a lighting system including the method of “calculating, by the processor, a disinfection rating of an environment where the lighting assembly is situated using an intensity of the third electromagnetic radiation, an activated time of the third LED, and a distance between the lighting unit and a target surface of the environment that is susceptible to indirect contact transmission of pathogens, wherein the disinfection rating comprises a planned disinfection procedure and an estimated  cleanliness of the environment after a performed disinfection procedure; and
recommending, by the processor, supplementary disinfection procedures if the estimated cleanliness of the environment fails to meet a cleanliness threshold.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Britt D Hanley/Primary Examiner, Art Unit 2875